UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4281
NELSON RAFAEL ZAPATA-VICENTE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                            (CR-01-61)

                      Submitted: August 20, 2002

                      Decided: September 3, 2002

   Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Douglas A. Ramseur, BOWEN, BRYANT, CHAMPLIN & CARR,
Richmond, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Robert E. Trono, Assistant United States Attorney, Rich-
mond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. ZAPATA-VICENTE
                               OPINION

PER CURIAM:

   Nelson Zapata-Vicente appeals his convictions and sentence for
conspiracy to distribute cocaine and cocaine base in violation of 21
U.S.C. §§ 841(a), 846 (2000), and distribution of cocaine in violation
of 21 U.S.C. § 841(b)(1) (2000). Finding no reversible error, we
affirm.

   On appeal, Zapata-Vicente first contends that the district court
abused its discretion in admitting evidence that he owned a handgun.
He claims that the evidence had no relevance to the drug trafficking
charges and that its admission prejudiced him by making him appear
more dangerous to the jury. We have held that evidence of gun pos-
session is relevant evidence in a drug conspiracy trial, even if there
is no specific evidence linking the weapon to the conspiracy. United
States v. Ward, 171 F.3d 188, 195 (4th Cir. 1999). In addition, we
have noted that "guns are tools of the drug trade and are commonly
recognized articles of narcotics paraphernalia." Id. (citing United
States v. Ricks, 882 F.2d 885 (4th Cir. 1989)). Our review of the
record in this case reveals that the district court did not abuse its dis-
cretion in finding that the probative value of evidence regarding the
handgun outweighed any undue prejudice to Zapata-Vicente. Ward,
171 F.3d at 195 (stating standard of review). Accordingly, we find
this claim to be without merit.

   Zapata-Vincente next contends that the evidence was insufficient
as a matter of law to convict him of conspiracy. The verdict of a jury
must be sustained if there is substantial evidence, taking the view
most favorable to the Government, to support it. Glasser v. United
States, 315 U.S. 60, 80 (1942); United States v. Burgos, 94 F.3d 849,
862 (4th Cir. 1996). We have reviewed the record and find that the
testimony of the Government’s witnesses, viewed in the light most
favorable to the Government, was sufficient to sustain Zapata-
Vicente’s convictions. Although Zapata-Vincente attacks the credibil-
ity of these witnesses on appeal, we note that credibility determina-
tions are within the sole province of the jury and thus are not
susceptible to judicial review. See United States v. Lowe, 65 F.3d
1137, 1142 (4th Cir. 1995).
                  UNITED STATES v. ZAPATA-VICENTE                   3
   Accordingly, we affirm Zapata-Vincente’s convictions and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED